DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 August 2022.
Applicant’s election without traverse of the invention of group I in the reply filed on 29 August 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 2008/0238262).
With respect to claim 1, Takeuchi et al. discloses a planar phased ultrasound transducer (Figs 1-3), comprising: a first layer (item 41) including a sheet of piezoelectric material (Paragraph 38), a piezo frame (item 70) surrounding an outer perimeter of the sheet of piezoelectric material (Figs 1-3), and an adhesive material placed between the piezo frame and the sheet of piezoelectric material (Paragraph 46 and Figs 1-3); and a flex frame (items 20 and 30) secured to a back side of the first layer (Figs 1-3).
With respect to claim 2, Takeuchi et al. discloses the ultrasound transducer of claim 1, wherein the sheet of piezoelectric material includes a number of kerf cuts (item 71) therein to define a number of individual transducer elements (Figs 1-3).
With respect to claim 3, Takeuchi et al. discloses the ultrasound transducer of claim 1, wherein the piezo frame comprises alumina (Paragraph 40).
With respect to claim 6, Takeuchi et al. discloses the ultrasound transducer of claim 1, further comprising a conductive grounding layer (item 32) secured to a front side of the first layer (Paragraph 38).
With respect to claim 7, Takeuchi et al. discloses the ultrasound transducer of claim 6, further comprising at least one matching layer (items 52 and 53) secured to the conductive grounding layer (Figs 1-3).
With respect to claim 8, Takeuchi et al. discloses the ultrasound transducer of claim 7, further comprising a lens (item 60) secured to the at least one matching layer (Figs 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. in view of Lukacs et al. (US 2007/0222339).
With respect to claim 4, Takeuchi et al. discloses the ultrasound transducer of claim 1.
Takeuchi et al. does not disclose that the piezo frame comprises first and second vias, each via having silver epoxy disposed therein.
Lukacs et al. teaches a piezoelectric ultrasound transducer in which the piezo frame comprises first and second vias, each via having silver epoxy disposed therein (Paragraphs 119 and 195).
Before the effective filing, it would have been obvious to one or ordinary skill in the art to combine the silver epoxy vias of Lukacs et al. with the piezoelectric ultrasound transducer of Takeuchi et al. for the benefit of utilizing conventional backing structures (Paragraph 119 of Lukacs et al.).
With respect to claim 5, Takeuchi et al. discloses the ultrasound transducer of claim 1.
Takeuchi et al. does not disclose that the flex frame comprises alumina.
Lukacs et al. teaches a piezoelectric ultrasound transducer in which the flex frame comprises alumina (Paragraph 119).
Before the effective filing, it would have been obvious to one or ordinary skill in the art to combine the alumina backing member of Lukacs et al. with the piezoelectric ultrasound transducer of Takeuchi et al. for the benefit of utilizing conventional backing structures (Paragraph 119 of Lukacs et al.).
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “a first pair of alignment features secured to a first side of the flex frame and a second pair of alignment features coupled to a second side of the flex frame” in combination with the remaining elements of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837